BoniNSON, J.
(dissenting). This is an action against the govern*849ment for alleged negligence of its transportation agent, to tbe injury of the plaintiff. The plaintiff is a boss carpenter and he undertook to do some ordinary carpenter work on a timber 8 x 12 inches, 12 feet long, which timber lie and his helper placed on two wooden horses for the purpose of working on the same. The work was not at all dangerous, but it seems the weather was cold, the wooden horses were slippery and frosty, and the plaintiff neglected to clean them off and secure the timber against slipping, which he might easily have done in two minutes. So, by chance, the timber slipped from the wooden horses and in falling injured the shin bone of plaintiffs leg. It was a pure accident, due to obvious carelessness of the plaintiff and not to any carelessness of the government, its agents, or servants. Hut in such cases the verdict goes against, the government almost as a matter of course, because the amount of any verdict is very small when compared with the great wealth of the government.
In the opinion as written by Mr. Justice Bronson, it is said that counsel for defendant failed to move for a directed verdict or a new trial, and for that reason, ho cannot question the sufficiency of the evidence to sustain the verdict. Such has been the holding of a majority of this court on several occasions. It is not the law, because it is in direct conflict with a plain statute, which reads as follows:
Chap. 131, Laws 1913, § 9: “No motion for a new trial shall be necessary to obtain on appeal a review of any question of law or of the sufficiency of the evidence, unless before the taking of the appeal, the judge shall notify counsel of the party intending to take the appeal that he desires such motion to be made.”
The purpose of the statute is to do away with the idle act of moving for a new trial which is almost sure and certain to be denied, unless the judge himself directs a motion for a now trial.
It seems time for this court to cease piling error upon error by following majority decisions contrary to a plain statute.